Title: From John Adams to the Baron von Thulemeier, 24 July 1785
From: Adams, John
To: Thulemeier, Friedrich Wilhelm, Baron von


          
            Sir
            Grosvenor Square Westminster July 24. 1785
          
          I have recd, the Letter, you did me, the Honour to write me on the 19 of this month and the Copy of your Letter to my Colleague Mr Jefferson. it is with great Pleasure I learn, that the Articles of the Treaty between his Prussian Majesty and the United States, are all agreed on to mutual Satisfaction, and I hope in a very few days to have the Honour of putting my Hand to it here. Mr Short, will bring it from Paris Signed and Sealed by Mr Jefferson, and will carry it, from hence to you, Signed and Sealed by me. Mr Dumas will be joined with Mr short in making the Exchange with you. Mr Short is a very respectable Gentleman of Virginia, a late Member of their Council, and an intimate Friend of Mr Jefferson.
          Will you give me Leave, Sir to enquire, what are the Imposts upon our Tobacco in the Prussian Ports, and whether there is or may be any large Consumption of that Commodity in Prussia.— The Principal Difficulty We have in Trade is to make Remittances, and We cannot trade to any large Amount with any Nation that cannot or will not receive the Produce of our Lands or Seas.— Indigo is another Article, which I wish to know, if it finds a Market in Prussia. and Oil, especially Sperma Cæti Oil and Candles. With what kind of Oil are your Cities illuminated in the Night? The Sperma Cæti Oil gives the purest Flame and the clearest Light, that is known. a Lamp in a City, lighted up with this Oil, at Six o Clock in the Evening will burn bright, untill Nine the next Morning, whereas the Oil that is now used in the Lamps of London, do not feed a flame longer than Eleven or twelve o Clock. the Consequence of which is that innumerable the Rogues take Advantage of the Darkness after Midnight to commit Robberies and Burglaries without Number and even many Murthers. and many People had rather Suffer all these Crimes, or even introduce a military Police, than inlighten their Streets with American Sperma Cæti Oil. If Prussia and Germany would have more Wisdom it would greatly promote Trade between them and America.
          With great Respect &c
        